Title: From John Adams to Oliver Wolcott, Jr., 20 September 1800
From: Adams, John
To: Wolcott, Oliver, Jr.



Dear Sir
Quincy Septr. 20. 1800.

I have recd your favour of the 11th. I hope We have not made a mistake in Appointing Col. Hunnewell.
On the Petition of Mrs Sylvester I am of the same opinion with you and your Colleagues.
I had read with real Grief in the Papers, the account of the Death of Col. Otway Bird. The Character I read of him at the time of his appointment to the Collector, convinces me that the public has Sustained a great loss in him. It is of great importance that a suitable successor should be found and We ought to avail our Selves of all the Information that a deliberate and dilligent Inquiry can furnish before We proceed to an Appointment.
Col Marshall and Mr Lee I hope will give Us all the light they can.
With great regard &c

J. Adams